DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Cross Reference to Related Applications
2.	This application is a National Stage of International Application No. PCT/JP2017/034472, filed on 09/25/2017, claiming priority to Japanese Patent Application No. 2016-196129, filed on 10/04/2016, the disclosure of which is incorporated herein in its entirety by reference.

                                                            Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



                                            Claims status
5.	This office action is a response to an application filed on 04/02/2019 in which claims 1-6 are pending for examination.
Based on the Preliminary Amendment filed on 04/02/2019, this listing of claims replace all prior versions, and listings, of claims in the application.

    Drawings
6.	The Examiner contends that the drawings submitted on 04/02/2019 are acceptable for examination proceedings.

Information Disclosure Statement
7.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 04/02/2019.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	Claims 1, 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SWISSA et al. (US 2016/0234681 A1), hereinafter “Swissa” in view of WO 2017/218775 A1 (support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/350,523 filed on 06/15/2016 and 62/368,723 filed on 07/29/2016), hereinafter “WO’775”.
Regarding claim 1, Swissa discloses a communication system (Figs. 1-2, 4-5, a system for mobile access network point name virtualization) comprising: 
a management apparatus (Figs. 1-2, 4, SGSN 24) and a gateway apparatus (Figs. 1-2, 4, GTP-C Proxy 30); 
wherein the gateway apparatus (Figs. 1-2, 4, GTP-C Proxy 30) comprises: 
at least one memory storing instructions, and at least one processor (Figs. 1-2, 4, GTP-C Proxy, paragraph [0034], one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instruction) configured to execute the instructions to:
terminate a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) message (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], relay/proxy 30 may act as a GGSN towards SGSN 24 by terminating the GTP-C sessions, and initiating a new GTP session that replaces the terminated GTP session) transmitted from a node apparatus (Figs. 1-2, 4, BS 14), extract the identifier of the core network associated with the identifier of the mobile station included in the GTP message (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], SGSN/S-GW 24 initiates a GTP-C PDP Context Create request to the GTP-C relay/proxy indicating the IMSI, APN and other GTP-C parameters) from among a plurality of core networks from the management apparatus (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], GTP-C relay/proxy 30 queries its M2M database 26, which is the GCDP in this figure, for the specific APN configured for the subscription, hence a specific APN, or a specific GGSN/P-GW IP address, here APN2), and transmit the GTP message that has been terminated (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], GTP-C relay/proxy 30 initiates a PDP Context Create request to the GGSN/P-GW 34, with the modified APN information to a specific APN 22 configured in the GGSN/P-GW, indicating the original SGSN/S-GW IP address in the request) to a Serving-Gateway (S-GW) or a Packet Data Network-Gateway (P-GW) arranged in the core network (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], GGSN/P-GW 34).
While Swissa implicitly refers to “the management apparatus comprises; at least one memory storing instructions, and at least one processor configured to execute the instructions to; manage an identifier of a mobile station and an identifier of a core network that transmits data related to the mobile station in association with each other”, WO’775 from the same or similar field of endeavor explicitly discloses the management apparatus (paragraphs [00106]-[00108]; mobility management entity (MME)/CN-CPF) comprises; at least one memory storing instructions, and at least one processor configured to execute the instructions to; manage (paragraphs [00106]-[00108]; mobility management entity (MME)/CN-CPF) an identifier of a mobile station (paragraphs [00106]-[00108]; regular UE or IoT device (type of devices)) and an identifier of a core network (paragraphs [0106]-[0108]; allocated network slice info for e.g. network slice ID) that transmits data related to the mobile station in association with each other (paragraphs [00106]-[00108]; accordingly, the MME/CN-CPF may allocate a network slice to a service request of a device; in an example, for an IoT deice being allocated with network slice#2, the CN-CPF may select a CN-UPF which may function as one or more Data Gateways with IP packets receiving and forwarding capabilities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the management apparatus comprises; at least one memory storing instructions, and at least one processor configured to execute the instructions to; manage an identifier of a mobile station and an identifier of a core network that transmits data related to the mobile station in association with each other” as taught by WO’775, in the system of Swissa, so that it would provide handling the control plane signaling, user plane data traffic transparently by authenticating the device via device ID information or piggybacked dummy IP packet with allocated IP address in the control plane signaling (WO’775, paragraph [00108]).

Regarding claim 3, Swissa in view of WO’775 disclose the communication system of claim 1.
WO’775 further discloses at least one processor of the management apparatus is further configured to execute the instructions hold a database in which IoT type information indicating an IoT service provided by the core network and the identifier of the core network are associated with each other and extract the IoT type information associated with the identifier of the mobile station transmitted from the gateway apparatus from a Home Subscriber Server (HSS) that holds a database in which the identifier of the mobile station and the IoT type information are associated with each other (paragraphs [00106]-[00110], subscription repository, e.g., home subscriber server (HSS), may store service subscription which may provide information for the mobility management entity (MME)/CN-CPF to classify the service requirements of a device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor of the management apparatus is further configured to execute the instructions hold a database in which IoT type information indicating an IoT service provided by the core network and the identifier of the core network are associated with each other and extract the IoT type information associated with the identifier of the mobile station transmitted from the gateway apparatus from a Home Subscriber Server (HSS) that holds a database in which the identifier of the mobile station and the IoT type information are associated with each other” as taught by WO’775, in the system of Swissa, so that it would provide handling the control plane signaling, user plane data traffic transparently by authenticating the device via device ID information or piggybacked dummy IP packet with allocated IP address in the control plane signaling (WO’775, paragraph [00108]).

Regarding claim 4, Swissa discloses at least one processor of the gateway apparatus (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], relay/proxy 30 may act as a GGSN towards SGSN 24) is further configured to execute the instructions to 
change a transmission source address set in the GTP message transmitted from the node apparatus from an identifier of the node apparatus to a first identifier of the gateway apparatus (Fig. 4, paragraphs [0056], [0061]-[0064], terminating the GTP-C sessions, and initiating a new GTP session that replaces the terminated GTP session), 
(Fig. 4, paragraphs [0056], [0061]-[0064], GTP-C relay/proxy 30 initiates a PDP Context Create request to the GGSN/P-GW 34), 
change the transmission source address set in the GTP message transmitted from the S-GW or the P-GW from an identifier of the S-GW or the P-GW to a second identifier of the gateway apparatus, and transmit, to the node apparatus, the GTP message in which the transmission source address has been changed (Fig.4, paragraphs [0056], [0061]-[0064], PDP Context Create request to the GGSN/P-GW 34, with the modified APN information to a specific APN 22 configured in the GGSN/P-GW, indicating the original SGSN/S-GW IP address in the request).

Regarding claim 5, Swissa discloses a communication method (Figs. 1-2, 4-5, a method for mobile access network point name virtualization) comprising: 
terminating a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) message transmitted from a node apparatus (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], relay/proxy 30 may act as a GGSN towards SGSN 24 by terminating the GTP-C sessions, and initiating a new GTP session that replaces the terminated GTP session);
specifying the identifier of the core network associated with the identifier of the mobile station included in the GTP message from among a plurality of core networks (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], SGSN/S-GW 24 initiates a GTP-C PDP Context Create request to the GTP-C relay/proxy indicating the IMSI, APN and other GTP-C parameters); and 
transmitting the GTP message that has been terminated to a Serving-Gateway (S-GW) or a Packet Data Network-Gateway (P-GW) arranged in the core network (Figs. 1-2, 4, paragraphs [0056], [0061]-[0064], GTP-C relay/proxy 30 initiates a PDP Context Create request to the GGSN/P-GW 34, with the modified APN information to a specific APN 22 configured in the GGSN/P-GW, indicating the original SGSN/S-GW IP address in the request).
While Swissa implicitly refers to “using a management apparatus configured to manage an identifier of a mobile station and an identifier of a core network that transmits data related to the mobile station in association with each other”, WO’775 from the same or similar field of endeavor explicitly discloses using a management apparatus configured to manage an identifier of a mobile station (paragraphs [00106]-[00108]; regular UE or IoT device (type of devices)) and an identifier of a core network (paragraphs [0106]-[0108]; allocated network slice info for e.g. network slice ID) that transmits data related to the mobile station in association with each other (paragraphs [00106]-[00108]; accordingly, the MME/CN-CPF may allocate a network slice to a service request of a device; in an example, for an IoT deice being allocated with network slice#2, the CN-CPF may select a CN-UPF which may function as one or more Data Gateways with IP packets receiving and forwarding capabilities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “using a management apparatus configured to manage an identifier of a mobile station and an identifier of a core network that transmits data related to the mobile station in association with each other” as taught by WO’775, in the system of Swissa, so that it would provide handling the control plane signaling, user plane data traffic transparently by authenticating the device via device ID information or piggybacked dummy IP packet with allocated IP address in the control plane signaling (WO’775, paragraph [00108]).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SWISSA et al. (US 2016/0234681 A1), hereinafter “Swissa” in view of WO 2017/218775 A1 (support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/350,523 filed on 06/15/2016 and 62/368,723 filed on 07/29/2016), hereinafter “WO’775” in view of KIM et al. (US 2019/0159107 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/337,343 filed on 05/17/2016 and 62/318,229 filed on 04/05/2016), hereinafter “Kim”.
	Regarding claim 2, Swissa in view of WO’775 disclose the communication system of claim 1.
Neither  Swissa nor WO’775 explicitly discloses “at least one processor of the management apparatus is further configured to execute the instructions to hold a database in which Internet Of Things (IoT) type information indicating an IoT service provided by the core network and the identifier of the core network are associated with each other and hold a database in which the identifier of the mobile station and the IoT type information are associated with each other”.
However, Kim from the same or similar field of endeavor discloses at least one processor of the management apparatus is further configured to execute the instructions to hold a database in which Internet Of Things (IoT) type information indicating an IoT service provided by the core network and the identifier of the core network are associated with each other and hold a database in which the identifier of the mobile station and the (paragraphs [0009], [0083], the selection performed on the basis of subscriber information and information related to a session request from the UE (for example, the type of a requested service or information such as APN)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor of the management apparatus is further configured to execute the instructions to hold a database in which Internet Of Things (IoT) type information indicating an IoT service provided by the core network and the identifier of the core network are associated with each other and hold a database in which the identifier of the mobile station and the IoT type information are associated with each other” as taught by Kim, in the combined system of Swissa and WO’775, so that it would provide operating procedure for the next-generation mobile communication relates to a slice instance selection function triggered within the core network to select a service-specific CP function node and an UP function node (Kim, paragraph [0012]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/           Primary Examiner, Art Unit 2414